This is an action wherein the state of Oklahoma ex rel. G.O. Grant, county attorney of Adair county, brought suit against J.F. Taylor, as principal, George Welch, J.E. Knowles, and A. Littlefield, as sureties, upon an appearance bond given by J.R. Taylor, as principal, and the above-named sureties, for his appearance in a criminal cause pending against him in said district court. Upon the failure of said principal to appear according to the terms and conditions of his bond, the court declared the same forfeited under the provisions of section 2927, Comp. Stat. 1921, and thereupon the county attorney brought this suit to recover the penalty thereof. The defendants filed their answer, and thereupon the county attorney on behalf of the state filed motion for judgment upon the pleadings, which motion was sustained, and judgment rendered accordingly. The defendants in the court below, as plaintiffs in error here, bring the case here on appeal with case-made attached to their petition in error. The plaintiffs in error have almost completely failed to comply with any part or portion of Rule 26 of this court (87 Okla. xxiii), prescribing the form and necessary elements of a brief. For their failure so to do, the appeal is dismissed, and the cause remanded to the lower court, with instructions to enforce the judgment rendered.
JOHNSON, C. J., and HARRISON, WARREN, and GORDON, JJ., concur.